 GENOVA EXPRESS LINES, INC.Genova Express Lines, Inc., and Genova Transport,Inc. and Teamsters Local 500, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 4-CA-9257, 4-CA-9409, 4-CA-9413, 4-CA-9667, and 4-RC-13165November 28, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND ZIMMERMANOn September 24, 1979, the National Labor Re-lations Board issued its Decision, Order, and Certi-fication of Representative' in the above-entitledproceeding, finding that Respondents, had engagedin unfair labor practices in violation of Section8(a)(1) and (3) of the National Labor RelationsAct, as amended. Respondent Genova Express wasordered to cease and desist from interrogating,threatening, and discharging employees who en-gaged in union activities, and to make whole cer-tain discriminatees. Respondent Genova Transportwas ordered to cease and desist from threateningand discharging employees who engaged in unionactivities, and to offer reinstatement to and makewhole all unfair labor practice strikers upon theirunconditional application to return to work.The Board applied to the United States Court ofAppeals for the Third Circuit for enforcement ofits Order on May 22, 1980. On September 8, 1980,the Board moved sua sponte that the proceeding be' 245 NLRB No. 28remanded for the purpose of conforming the Orderto the violation found with regard to RespondentGenova Transport. The court granted the motionon October 6, 1980.In its Decision the Board found that GenovaTransport had violated Section 8(a)(3) and (1) ofthe Act by discharging three employees. However,the Board inadvertently omitted from its Order theprovision requiring Respondent to offer reinstate-ment to these employees contemplated by theremedy section and reflected in the notice. Weshall modify the Order to correct this oversight.ORDERPursuant to Section 10(c) of the Natinal LaborRelations Act, as amended, the National Labor Re-lations Board hereby affirms its original Decision,Order, and Certification of Representative (report-ed at 245 NLRB No. 28), as modified below:Substitute the following paragraph 2(a) as re-gards Genova Transport, Inc.:"(a) Offer Robert Feller, James Gatling, andArthur Keller immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole forany loss of pay or any benefits they may have suf-fered by reason of this Respondent's discriminationagainst them, with interest thereon, to be computedin the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977) (see, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962))."253 NLRB No. 65523